Title: To James Madison from John Leonard, 26 November 1807
From: Leonard, John
To: Madison, James



Sir,
Barcelona 26th. Novr. 1807

The gentleman who will present this, Fr Wm. Sill possesses the greatest friendship of the principal Part of the Americans, with whom he has been acquainted; as Your Excellency, will observe, by the document herewith, and from my knowledge of his character, I believe him to be a person of honor & honesty, & who may be serviceable to American Citizens, in the capacity which he is now about to solicit from the American Government, which is the American Consulate at the City of Dantzig, of which place he is a Native and intends to make it his place of residence; Should your Excellency think proper to recommend him to said Office, I have no doubt but he will give the greatest satisfaction in his conduct.  I have the honor to be Sir With high consideration & Respect Your mo. ob. &  Svt,

J Leonard

